Citation Nr: 1040256	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-21 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a right 
foot disability, including a history of Achilles tendonitis, arch 
and midfoot muscular strain with synovitis, and forefoot 
synovitis.  

2.  Entitlement to a rating higher than 10 percent for a right 
ankle disability, including synovitis and ligament laxity.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1977 to March 1979.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision in September 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2007, the Veteran was invited by the RO to submit an 
application for a total disability rating for compensation based 
on individual unemployability, but he has not done so.  As the 
claim has not been raised either overtly by the Veteran or by a 
fair reading of the claim or evidence of record, no further 
action by VA is necessary. 

In October 2010, the Veteran withdraw his request for a hearing 
before the Board.  


FINDINGS OF FACT

1.  Before May 6, 2009, the right foot disability, including a 
history of Achilles tendonitis, arch and midfoot muscular strain 
with synovitis, and forefoot synovitis, is manifested by 
complaints of pain, weakness, and easy fatigability; clinical 
findings reflect moderately severe disability.  

2.  From May 6, 2009, the right foot disability, including a 
history of Achilles tendonitis, arch and midfoot muscular strain 
with synovitis, and forefoot synovitis, is manifested by 
complaints of pain, weakness, and easy fatigability; clinical 
findings reflect severe disability.  





3.  The right ankle disability, including synovitis and ligament 
laxity, for which service connection was established on an 
aggravation basis with a baseline level of disability of 10 
percent, is manifested by subjective complaints of pain and 
instability; clinical findings show normal motion of the ankle, 
decreased by up to 30 degrees of plantar flexion in consideration 
of subjective symptoms and flare-ups, without ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent before May 
6, 2009, for the right foot disability, including a history of 
Achilles tendonitis, arch and midfoot muscular strain with 
synovitis, and forefoot synovitis, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5020, 5284 (2010).

2.  The criteria for a rating of 30 percent, from May 6, 2009, 
for the right foot disability, including a history of Achilles 
tendonitis, arch and midfoot muscular strain with synovitis, and 
forefoot synovitis, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5020, 5284 
(2010).

3.  The criteria for a rating higher than 10 percent for the 
right ankle disability, including synovitis and ligament laxity, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.310(b), 4.7, 4.71a, Diagnostic Codes 5020, 5271 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross- 
referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2005 and in November 2008 and in statement 
of the case in May 2007.  The Veteran was notified of the 
evidence needed to substantiate the claims for a higher rating, 
namely, evidence to show that the disabilities were worse and the 
effect the disabilities had on employment.  



The Veteran was also notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit other 
records not in the custody of a Federal agency, such as private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (claim-specific notice, namely, a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment).

To the extent the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claims were readjudicated as evidenced 
by the supplemental statement of the case in May 2009.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured 
by VCAA notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the pertinent VA records.  
The Veteran has not identified any additional records for the RO 
to obtain on his behalf.



Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in July 2005 and in May 2009.  There 
is no evidence in the record dated subsequent to the May 2009 VA 
examination that shows a material change in the conditions to 
warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Evaluating Disabilities

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  







Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain on 
movement, swelling, deformity, or atrophy. 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.

Furthermore, the Board will consider whether separate ratings may 
be assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Higher Schedular Ratings

Right Foot Disability

The service-connected right foot disability is rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5020-
5284.  It is noted that the disability at the time of the 
September 2005 rating decision was characterized as muscular 
strain of the right foot with synovitis, and that during the 
pendency of the appeal, as a result of clinical findings, the 
disability was recharacterized as right foot disability, 
including a history of Achilles tendonitis, arch and midfoot 
muscular strain with synovitis, and forefoot synovitis.  

Under Diagnostic Code 5020, synovitis is rated based on the 
limitation of motion of the affected parts as degenerative 
arthritis under Diagnostic Code 5003.  Pursuant to Code 5003, 
degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  

Under Diagnostic Code 5284, a 20 percent rating is assigned for a 
moderately severe foot injury, a 30 percent rating is assigned 
for a severe foot injury, and a 40 percent rating is assigned for 
actual loss of use of the foot.  

After a review of the evidence and the contentions of the 
Veteran, the Board finds that the Veteran's right foot disability 
does not approximate the criterion for a higher rating under 
Diagnostic Code 5284 before May 6, 2009, but the right foot 
disability does meet the criterion for a 30 percent rating under 
Diagnostic Code 5284 from May 6, 2009.  

In this case, the pertinent medical evidence consists of VA 
examinations, VA outpatient records, and private records.

Before May 6, 2009, the Veteran underwent VA examinations in 
September 2004 and in July 2005.  The Veteran complained of pain, 
weakness, and easy fatigue in relation to the right foot.  
Motions of the foot were normal, accompanied by pain and 
tenderness.  Walking on toes and heels was poor due to pain.  
Muscle condition was average.  The Veteran was able to wear 
regular shoes.  He was able to drive a car for about 20 minutes 
or one hour, as noted in 2005, and to walk for 20 minutes or 30 
minutes, as noted in 2005, with both activities limited or 
worsened by foot pain.  He could rise on the toes and heels, and 
stand on the medial and lateral borders of the foot.  On both 
examinations, the VA examiner expressed the opinion that the 
Veteran's subjective symptoms and flare-ups would decrease 
plantar flexion of the foot by 15 degrees [normal plantar flexion 
is 45 degrees].  At the time of the July 2005 examination, the 
Veteran complained of numbness in the foot; however, the examiner 
stated that decreased sensation in the right foot, as well as the 
left foot, was probably from peripheral nerve impairment.  

VA outpatient records, beginning in 2004, show that the Veteran 
was seen for worsening polyneuropathy with drop foot, which was 
attributable to either a lumbosacral disc disease or diabetes 
mellitus diagnosed in 2005.  In May 2005, private health care 
records show that the Veteran complained of foot pain as well as 
tingling and numbness.  The lower extremity was noted to have 
muscles that were equal in size and minimal in strength with 
normal range of motion.  The impression included idiopathic 
progressive polyneuropathy.  VA records show that the Veteran was 
seen on numerous occasions with complaints of chronic right foot 
pain.  Custom orthotics were ordered for the Veteran in August 
2005. 

Despite various limitations on functioning caused mostly by pain 
and tenderness affecting the right heel, arch, mid-foot, and 
forefoot, as noted by the VA examiners in 2004 and in 2005, the 
service-connected manifestations of the right foot disability doe 
not more nearly approximate or equate to severe foot impairment, 
considering functional loss due to pain, weakness, excess 
fatigability, swelling, deformity, atrophy, or painful movement 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for the next higher rating under Diagnostic Code 5284.  

As the preponderance of the evidence is against the claim for a 
higher rating for the period before May 6, 2009, the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

From May 6, 2009, the Board finds that there is objective 
evidence to show that the Veteran's right foot condition is 
severe.  On May 6, 2009, the Veteran underwent a VA examination, 
at which time the clinical findings clearly demonstrate that his 
disability has worsened.  The examiner, who had previously 
examined the Veteran in September 2004 and in July 2005, noted 
that the Veteran was using shoe inserts, which gave the Veteran 
some help, and that his present comfort level allowed him to 
drive for 30 minutes and walk for 20 minutes.  The examiner also 
remarked that the Veteran's right foot had severe pain over the 
full length of the heel, arch, and forefoot.  There were 
subjective feelings of pain, weakness, and easy fatigue.  The 
Veteran was limping with the right foot, and he was not able to 
rise on the toes or heels or on the medial or lateral border of 
the foot, as these activities were said to be too painful.   

Although motion of the foot was normal, there was pain with 
movement.  There was generalized tenderness about the heel, 
Achilles tendon, arch, mid-foot, and forefoot.  The examiner 
commented that the Veteran's subjective symptoms and flare-ups 
would decrease plantar flexion of the foot by 30 degrees (normal 
plantar flexion is 45 degrees).  



Diminished sensation in the feet was probably from peripheral 
neuropathy, which was probably related to diabetes mellitus.  The 
examiner also remarked that the Veteran's working capacity was 
diminished by right foot and other problems, and he was limited 
to light work that needed to be mostly sedentary.  There are no 
outpatient treatment records that provide a different disability 
picture for the period from May 2009.  

In light of the foregoing evidence, the Board finds that the 
severity of the Veteran's disability picture is such that a 30 
percent rating is warranted under Diagnostic Code 5284.  The 
findings on the May 2009 VA examination were worse than those 
reported on the previous examinations and VA outpatient records.  

The level of pain, the increased restrictions on motion due to 
various symptoms and flare-ups, and the work prohibitions were 
not in evidence prior to May 6, 2009.  Given this disability 
picture involving the right foot, the Board concludes that the 
criteria for a higher rating have been satisfied.  

A 30 percent rating is the maximum permitted under Diagnostic 
Code 5284.  No other Diagnostic Codes are shown to be more 
appropriate under which to evaluate the Veteran's right foot 
disability, based on the nature of the symptoms complained of by 
the Veteran and documented in the medical evidence of record.  At 
any rate, a 30 percent rating is the maximum rating permitted for 
any unilateral foot condition under the criteria pertaining to 
evaluating foot disabilities, absent amputation of the foot, 
which is not shown.  

Consideration has been given to "staged ratings" for the right 
foot condition over the period covered in this appeal.  In that 
regard, the Board concludes that clinical findings have shown 
that the Veteran's right foot disability did not satisfy the 
criteria for a rating higher than 20 percent before May 6, 2009, 
but that the right foot disability did meet the criteria for a 30 
percent rating from May 6, 2009.  




Right Ankle Disability

The service-connected right ankle disability is rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5020-
5271.  At the time of the September 2005 rating decision, the 
disability was characterized as synovitis of the right ankle, and 
that during the pendency of the appeal, the disability was 
recharacterized as right ankle disability, including synovitis 
and ligament laxity, which reflects how the disability was 
initially characterized when service connection was established 
in March 2004.  

As noted previously, under Diagnostic Code 5020, synovitis is 
rated based on the limitation of motion of the affected parts as 
degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5271, moderate limited motion of the ankle 
warrants a 10 percent rating, and marked limited motion of the 
ankle warrants a maximum 20 percent rating.  Normal (full) range 
of motion of the ankle is from 0 degrees to 20 degrees of 
dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the 
ankle in plantar flexion, less than 30 degrees, warrants a 20 
percent rating.  Ankylosis of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees, warrants a 30 percent rating.

Additionally, under Diagnostic Code 5262, for impairment of the 
tibia and fibula, where there is malunion, a 10 percent rating is 
assigned for slight knee or ankle disability; a 20 percent rating 
is assigned for moderate knee or ankle disability; and a 30 
percent rating is assigned for marked knee or ankle disability.  
Where there is nonunion, with loose motion, requiring brace, a 40 
percent rating is assigned.




Service connection for the right ankle disability was established 
on an aggravation basis.  In other words, the condition pre-
existed service, as acknowledged by the Veteran, and underwent an 
increase in the underlying disability during service.  In such 
cases where aggravation is present, the Veteran is rated by 
deducting the baseline level of severity from the current level.  
38 C.F.R. § 3.310(b).  At the time of the March 2004 rating, when 
service connection for the right ankle disability was 
established, the RO determined that the baseline level of 
disability of the right ankle was 10 percent on account of 
chronic ankle sprain and that following service the right ankle 
condition was 20 percent disabling as it had worsened during 
service as evidenced by casting and numerous visits for 
medication.  Additionally, a VA examiner in February 2004 
expressed the opinion that the 20% of the difficulty by the end 
of military represented the problems before military and 80% of 
the difficulty by the end of military represented the worsening 
in military.  

In terms of the present claim for a higher rating, the baseline 
level of disability of 10 percent of the right ankle must be 
taken into account.  In order to satisfy the criteria for a 
rating higher than 10 percent, the evidence must show that the 
Veteran's right ankle disability meets the criteria for a 30 
percent rating (i.e., current level of functioning minus the 
baseline level of functioning).  After a review of the evidence, 
the Board finds that the right ankle disability does not more 
nearly approximate the criteria for a higher rating.  

With a maximum rating of 20 percent for limitation of motion of 
the ankle, Diagnostic Code 5271 does not permit the Veteran to 
establish a higher rating.  Diagnostic Code 5020, for synovitis, 
provides that such manifestations are rated based on the 
limitation of motion of the ankle under the degenerative 
arthritis code.  First, the Veteran's right ankle is not 
arthritic, as X-rays of the ankle are normal.  Second, a higher 
rating of 30 percent is permitted under Diagnostic Code 5270, but 
there must be evidence of ankylosis of the ankle in plantar 
flexion or dorsiflexion of certain degrees.  The Veteran's right 
ankle is not shown to be ankylosed at any time.  For example, a 
private podiatrist in May 2005 noted that the ankle joint had 
normal range of motion.  


At the time of VA examinations in July 2005 and May 2009, motion 
of the ankle was again normal.  Even considering the Veteran's 
complaints of pain and instability, the VA examiner in 2005 and 
in 2009 noted that subjective symptoms and flare-ups would be 
represented by decreasing plantar flexion of the ankle by 15 
degrees and 30 degrees, respectively.  As such, ankylosis of the 
right ankle is not substantiated by the medical evidence, and the 
Veteran does not assert that his ankle is marked by ankylosis, 
considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
pertaining to functional loss due to pain, weakened movement, and 
excess fatigability, in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the present record, there is no objective evidence of 
additional range of motion loss due to pain on use or during 
flare-ups that more nearly approximates or equates to ankylosis 
of the right ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  

Finally, the provisions of Diagnostic Code 5262 allow for a 30 
percent rating where there is marked ankle disability.  However, 
such criteria pertain to impairment of the tibia and fibula, and 
the Veteran is not shown to have such impairment.  Thus, 
evaluation under Diagnostic Code 5262 would not be appropriate.  
There are no other Diagnostic Codes in VA's Rating Schedule under 
which the Veteran's disability would be more appropriately 
evaluated.  

In sum, despite the Veteran's complaints of right ankle pain and 
laxity, there is no basis for a rating higher than 10 percent for 
his disability under the applicable Diagnostic Codes for the 
period considered in this appeal.  

As the preponderance of the evidence is against the claim for a 
higher rating for the right ankle disability, including synovitis 
and ligament laxity, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b).




Consideration has been given to "staged ratings" for the right 
ankle condition over the period covered in this appeal.  The 
Board concludes that clinical findings have shown that the 
Veteran's right ankle disability does not satisfy the criteria 
for a rating higher than 10 percent at any time considered in 
this appeal.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

As the rating criteria for each of the disabilities reasonably 
describe the Veteran's disability level, the disability picture 
is contemplated by the Rating Schedule.  The rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  In other words, the Veteran does not experience 
any symptomatology not already contemplated by the Rating 
Schedule.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).

      (The Order follows on the next page.). 





ORDER

A rating higher than 20 percent before May 6, 2009, for the right 
foot disability, including a history of Achilles tendonitis, arch 
and midfoot muscular strain with synovitis, and forefoot 
synovitis, is denied.  

A rating of 30 percent from May 6, 2009, for the right foot 
disability, including a history of Achilles tendonitis, arch and 
midfoot muscular strain with synovitis, and forefoot synovitis, 
is granted, subject to the law and regulations, pertaining to the 
award of a monetary benefit. 

A rating higher than 10 percent for the right ankle disability, 
including synovitis and ligament laxity, is denied.    



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


